 1
                                UNITED STATES DISTRICT COURT
 2
                               CENTRAL DISTRICT OF CALIFORNIA
 3
 4
     Valerie Brooks, individually and on         Case No. 2:19-cv-01847-JAM-EFB
 5
     behalf of all others similarly situated,
 6
                  Plaintiff,                     Order Re: Stipulation to Extend Time to
 7
                                                 Respond to Initial Complaint By More
           vs.
 8                                               Than 30 Days
 9
     OOTDFash, LLC., a California Limited
     Liability Company; and Does 1-10,
10   inclusive,                                  Complaint served: September 26, 2019 for
11                                               Defendant OOTDFash
                  Defendants.                    Current response date: November 14, 2019
12                                               for Defendant OOTDFash
13                                               New response date: December 13, 2019
                                                 for Defendant OOTDFash
14
15
           Upon review of the Stipulation to Extend Time to Respond to Initial Complaint by
16
     More Than 30 Days, where upon parties wish to stipulate to move Defendant
17
     OOTDFash, LLC’s responsive date to the Complaint 30 days from November 14, 2019 to
18
     December 13, 2019 for the purposes of reducing fees and costs while the parties are in
19
     on-going settlement discussions.
20
            IT IS HEREBY ORDERED that the Second Stipulation to Extend Time to
21
     Respond to Initial Complaint by Not More Than 30 Days is hereby GRANTED and
22
     Defendant OOTDFash, LLC’s new responsive date to the initial Complaint is December
23
     13, 2019.
24
25
26
     Dated: 11/13/19             /s/ John A. Mendez_____________
27                               United States District Court Judge
28


                                                  1
                                                        8:19-cv-01301-JVS-JDE -- PROPOSED ORDER
